People ex rel. Wright v Brann (2019 NY Slip Op 05410)





People ex rel. Wright v Brann


2019 NY Slip Op 05410


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2019-07253	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Lawrence E. Wright, on behalf of Alexis Liston, petitioner, 
vCynthia Brann, Commissioner, New York City Department of Corrections, et al., respondents.


Lawrence E. Wright, Brooklyn, NY, petitioner pro se.
Writ of habeas corpus in the nature of an application to release Alexis Liston from the custody of the New York City Department of Correction.

ADJUDGED that the writ is sustained, without costs or disbursements; and it is further,
ORDERED that the respondent Cynthia Brann is directed to immediately release the detainee, Alexis Liston, upon service upon him, or his representative, of a certified copy of this decision, order and judgment.
The detainee, Alexis Liston, has been incarcerated for longer than the maximum possible sentence (see  Penal Law §§ 260.10[1]; 70.15[1]).
RIVERA, J.P., LEVENTHAL, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court